SHAW, Justice,
dissenting.
In this case a mentally disordered sex offender serving a twenty-year sentence for rape, kidnapping and robbery with eighteen years remaining on his sentence was placed in a trustee status in the county jail and assigned to the kitchen detail. The “trustee” simply walked away, kidnapped petitioner within minutes, and sexually molested her. If holding the government enti*1383ty liable for negligence would “chill” this type of government discretion, as the majority fears, I express a strong belief that this is precisely what the people and the legislature intended when they waived sovereign immunity. I dissent for the reasons set forth in my dissents in Reddish v. Smith, 468 So.2d 929 (Fla.1985); Everton v. Willard, 468 So.2d 939 (Fla.1985); and Duvall v. City of Cape Coral, 468 So.2d 961 (Fla.1985).